RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 LPRAAp. XXI-B, se cons-*878tituyen las siguientes Salas de Verano para funcionar du-rante el receso:

Del 1 de julio al 31 de julio de 2015

Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Mildred G. Pabón Charneco
Hon. Edgardo Rivera García

Del 1 de agosto al 31 de agosto de 2015

Hon. Liana Fiol Matta, presidenta
Hon. Erick Kolthoff Caraballo
Hon. Roberto Feliberti Cintrón

Del 1 de septiembre al 30 de septiembre de 2015

Hon. Rafael L. Martínez Torres, presidente
Hon. Luis F. Estrella Martínez
Hon. Maite D. Oronoz Rodríguez
En caso que sea necesario sustituir a algún Juez o al-guna Jueza que no pueda intervenir en algún asunto, se seguirá el procedimiento establecido en la Regla 4(d) del Reglamento del Tribunal Supremo, supra. El Tribunal con-tinuará emitiendo y certificando Opiniones y Sentencias durante este periodo.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo